Case 1:15-cv-02016-MKB-RML Document 69 Filed 10/30/19 Page 1 of 2 PageID #: 899

                                                                                           COURT EXHIBIT


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                                                  7
 TERREL HASKINS,
                                                             SPECIAL VERDICT SHEET
                              Plaintiff,                     I5-CV-20I6(MKB)

                       V.


 DETECTIVE ESSENCE JACKSON,


                              Defendant.




    1. Did Plaintiff reside at 2940 West 3U^ Street, Apt. 7G, on February 14, 2015?

               YES            NO

    2. Did Defendant Essence Jackson reasonably believe, even if mistaken, that Plaintiff
       resided at 2940 West 3U'Street, Apt. 7G, on February 14, 2015?

               YES Z'         NO

    3. Was the door to the closet where the drugs were found on February 14, 2015 open?

               YES            NO

    4. Did Defendant Essence Jackson reasonably believe, even if mistaken, that the door to the
       closet where the drugs were found on February 14, 2015 was open?

               YES            NO


    5. Did Plaintiff have "constructive possession," as that term is defined by the Court, over
       the closet where the drugs were found on February 14, 2015?

               YES            NO


   6. Did Defendant Essence Jackson reasonably believe, even if mistaken, that Plaintiff had
      "constructive possession," as that term is defined by the Court, over the closet where the
      drugs were found on February 14, 2015?

               YES            NO


   7. Did Dale Anderson take ownership of the drugs?

               YES ^          NO
Case 1:15-cv-02016-MKB-RML Document 69 Filed 10/30/19 Page 2 of 2 PageID #: 900



    8. Was Detective Jackson aware that Dale Anderson took ownership of the drugs?

              YES            NO

    9. Did Dale Anderson show Detective Jackson where the drugs were located?

              YES            NO




 Dated: October      ,2019
